Opinion issued March 29, 2012.

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of
Texas
 


















 

NO. 01-10-00671-CV
____________
 




PATRICIA DECOUD
HILLIARD, Appellant
 
V.
 
SANDRA ORTIZ, Appellee
 
 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 965316
 










 

MEMORANDUM OPINION




Appellant,
Patricia Decoud Hilliard, filed a notice of appeal
signed by her “agent,” Gunny Thompson, USMC (Ret.), who does not appear to be a
party to the trial court’s judgment and is not licensed to practice law in
Texas.  A notice of appeal must be signed
by a party to the trial court’s judgment or that party’s attorney.  See Tex. R. App. P. 9.1, 25.1(b).  Appellant’s notice of appeal fails to invoke this Court’s jurisdiction since neither
appellant nor her counsel signed the notice of appeal.  
On November
7, 2011, the Court notified the parties of its intent to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating this
court’s jurisdiction on or before November 21, 2011.  See Tex. R. App. P. 42.3(a).  Appellant has not responded. 
Accordingly,
we dismiss the appeal for want of jurisdiction. See Tex. R.
App. P. 42.3(a), 43.2(f).
 We dismiss any other pending motions as moot.  
PER CURIAM
 
Panel consists of Justices Keyes, Bland, and Sharp.